Citation Nr: 0613291	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This appeal arises from a September 2003 rating decision of 
the Winston Salem, North Carolina Regional Office (RO), that 
granted service connection for PTSD and assigned a 50 percent 
evaluation from the June 17, 2003 date of claim.  The veteran 
perfected an appeal to the Board based on the assignment of 
the 50 percent evaluation. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of the initial grant of service connection 
for PTSD on June 17, 2003 to the present time, the veteran's 
PTSD is productive of incapacitating symptoms resulting in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD, effective from June 17, 2003, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.126, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim of service connection for PTSD on 
June 17, 2003.  He indicated that all of his psychiatric 
treatment was with John Lindgren, M.D.

A May 2003 statement from Dr. Lindgren indicates that he had 
examined the veteran.  PTSD symptoms included daily intrusive 
thoughts, nightmares, daily flashbacks, avoidance behavior, 
estrangement from others, severe sleep disturbance, 
irritability, depressed mood, occasional suicidal ideation, 
frequent auditory and visual hallucinations and delusions, 
angry outbursts, hypervigilance, and exaggerated startle 
response.  The veteran indicated that his hypervigilance and 
paranoia were so extreme that he kept a rifle in every corner 
of his house.  The veteran was separated from his wife, and 
he had not worked since 1995 (prior employment was sporadic).  
He lived alone.  The veteran enjoyed the company of his 
children; otherwise, he stayed alone and rarely interacted 
with people.  

On examination, the veteran was cooperative.  Dress was 
normal.  Affect and thought processes were normal.  Judgment 
and insight were fair.  Medications were prescribed.  The 
diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 30 was assigned.  It was opined that the 
veteran was unable to sustain social relationships and work 
relationships due to PTSD and the examiner considered the 
veteran to be permanently and totally disabled and 
unemployable.  

On VA psychiatric examination in September 2003, it was noted 
that the veteran's medical records were reviewed.  The 
veteran indicated that PTSD symptoms had grown worse.  The 
veteran had experienced difficulty sleeping, intrusive 
thoughts and nightmares.  He was vague as to the contents of 
reported flashbacks.  He was anxious, easily startled and 
hypervigilant.  He stayed to himself and avoided crowds which 
made him uncomfortable.  Concentration was fair.  Suicidal 
ideation was noted on several occasions.  Panic attacks were 
denied.  He was being treated by a private physician and he 
was on medications.  The veteran had not worked since 1995 as 
he indicated that he could not handle a job.  He lived by 
himself, and he did his own cooking and cleaning.  He had 
some friends and went to church occasionally.  He had five 
children. 

On examination, the veteran was casually but neatly dressed.  
He was alert and cooperative.  There were no loose 
associations or flight of ideas.  Mood was calm and affect 
was appropriate.  There was no impairment of thought 
processes or communication.  He was oriented times three and 
remote and recent memory were good.  Insight and judgment 
were adequate.  The diagnosis was PTSD and a GAF score of 45 
was assigned.  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling from the June 17, 2003 date of claim under 
the provisions of Diagnostic Code 9411 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

During the pendency of this claim, the veteran's psychiatric 
symptoms have included frequent nightmares, daily flashbacks, 
daily intrusive thoughts, irritability, startle response, 
depressed mood, severe sleep disturbance, occasional suicide 
ideation, angry outbursts, hypervigilance, avoidance of 
stimuli associated with past trauma, emotional detachment, 
and social isolation.  

The record shows that the veteran has been unable to 
establish and maintain stable relationships with individuals 
other than his children although he noted having some 
friends.  He was separated from his wife.  He recently 
indicated that he tended to stay by himself at home.  The 
private medical examiner opined that the veteran was unable 
to sustain social relationships due to PTSD symptoms.  The 
September 2003 VA examiner provided a GAF score of 45 which 
denotes an individual who suffers from serious social 
impairment such as having no friends.  As a result, it can be 
stated that the veteran is both socially isolated and 
emotionally detached from others.  In short, the reports of 
VA and private examinations show the presence of chronic PTSD 
that significantly impairs the veteran's social adaptability. 

Industrially, the record shows that the veteran has not 
worked since the mid-1990s.  On private medical examination 
in May 2003, it was noted that the veteran had not worked 
since 1995 and employment before that time had been sporadic.  
The examiner opined that the veteran was unable to sustain 
work relationships and it was further opined that the veteran 
was permanently and totally disabled and unemployable due to 
PTSD.  The GAF score of 45 as assessed by the VA examiner in 
September 2003 demonstrates the presence of serious symptoms 
or any serious impairment in occupational functioning such as 
being unable to keep a job.  

It is of great probative value that both of the physicians, 
VA and private, who have examined the veteran, have found 
that he was unable to work and suffered from significant 
social isolation.  Consistent with these expert opinions, the 
Board finds that the veteran suffers from chronic and severe 
PTSD symptomatology that has persisted despite his efforts to 
isolate himself and an ongoing course of psychotherapy and 
medications.    

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the initial date of claim on 
June 17, 2003.  As this determination encompasses the entire 
period of time under adjudication, additional inquiry under 
Fenderson is not necessary.

VCAA

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for PTSD) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights by the Board's action in this matter.


ORDER

From the June 17, 2003 date of claim, entitlement to the 
assignment of a 100 percent evaluation for PTSD is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


